      Case: 1:20-cv-00093-SA-RP Doc #: 21 Filed: 02/23/21 1 of 1 PageID #: 855




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JERRY DALE NICHOLS,                         §
     Plaintiff,                             §
                                            §
v.                                          §     Civil Action No. 1:20-cv-00093-SA-RP
                                            §
ANDREW M. SAUL,                             §
Commissioner of the                         §
Social Security Administration,             §
       Defendant,                           §



                       ORDER GRANTING MOTION TO REMAND

       On this date came for consideration Defendant’s Unopposed Motion to Remand pursuant

to sentence four of the Social Security Act, 42 U.S.C. § 405(g) filed by the Commissioner of

Social Security. Defendant herein, and the Court being advised in the premises, is of the opinion

that said Motion should be GRANTED.

       It is therefore ORDERED, ADJUDGED, and DECREED that this cause be

REMANDED to the Commissioner of Social Security pursuant to sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

       THIS the 23rd day of February, 2021.



                                             /s/ Sharion Aycock_________________________
                                             HONORABLE SHARION AYCOCK
                                             CHIEF JUDGE
